DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-20 are pending
Applicant provided Information Disclosure Statement (IDS). 
This application is a continuation application of U.S. application no. 14592291.
This is a final office action with respect to Applicant’s amendments filed 7/13/2021.

Response to Arguments 
Applicant’s arguments, filed 7/31/2021, with respect to 35 USC 101 have been fully considered and are persuasive.  The Examiner withdraws 35 USC 101 rejection. 

Continuation
This application is a continuation application of U.S. application no. 14592291 filed on January 8, 2015 now U.S. Patent 10373181 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘181 patent would anticipate, or render obvious, claim 1 of the instant application. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 2 of ‘181 patent would anticipate, or render obvious, claim 2 of the instant application. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 3 of ‘181 patent would anticipate, or render obvious, claim 3 of the instant application. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 4 of ‘181 patent would anticipate, or render obvious, claim 4 of the instant application. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 5 of ‘181 patent would anticipate, or render obvious, claim 5 of the instant application. 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other Claim 6 of ‘181 patent would anticipate, or render obvious, claim 6 of the instant application. 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 7 of ‘181 patent would anticipate, or render obvious, claim 7 of the instant application. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 8 of ‘181 patent would anticipate, or render obvious, claim 8 of the instant application. 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 of ‘181 patent would anticipate, or render obvious, claim 9 of the instant application. 
Claim 10  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 10 of ‘181 patent would anticipate, or render obvious, claim 10 of the instant application. 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 11 of ‘181 patent would anticipate, or render obvious, claim 11 of the instant application. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 12 of ‘181 patent would anticipate, or render obvious, claim 12 of the instant application. 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 13 of ‘181 patent would anticipate, or render obvious, claim 13 of the instant application. 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 14 of ‘181 patent would anticipate, or render obvious, claim 14 of the instant application. 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other Claim 15 of ‘181 patent would anticipate, or render obvious, claim 15 of the instant application. 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 16 of ‘181 patent would anticipate, or render obvious, claim 16 of the instant application. 
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 17 of ‘181 patent would anticipate, or render obvious, claim 17 of the instant application. 
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 18 of ‘181 patent would anticipate, or render obvious, claim 18 of the instant application. 
Claim 19  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 19 of ‘181 patent would anticipate, or render obvious, claim 19 of the instant application. 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10373181 (‘181 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 20 of ‘181 patent would anticipate, or render obvious, claim 20 of the instant application. 


Allowable Subject Matter
The claims incorporate the same allowable and patent eligible subject matter as the parent case, application 14592291 now US Patent 10373181 and is therefore deemed allowable over the 35 USC 103  and 35 USC 101. However the Double Patenting rejection must be overcome by either amendment or Terminal Disclaimer. 

Conclusion
	The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure 
Tsyganskiy et al. (20040162751), which discloses method and systems for rating ideas which include rating ideas by users in an organizations.
Adler et al. (20110054876), which discloses methods and systems for scheduling recurring events that include a plurality of invitees
Abhyanker et al. (US20090063252A1)
Azar (US8121886B2) which discloses a system and method for confidence-based selection of items for use in conducting a computer-implemented survey.
Tareen et al. (8548996) which discloses ranking content items.

Bedi et al. (20140214489) which discloses A method and system for facilitating visual feedback and analysis over a network that has multiple users who each have a communication device
Cooper et al. (20150220948) which discloses a system, method, and apparatus for providing on-site election services.
Siddique et al. (US20130215116A1) which discloses methods and systems described herein relate to online methods of collaboration in community environments.
Graff et al. (US20140358632A1) which discloses computer-based system for enhanced communications and event management that focuses on customization of the event attendee experience.
Valentine et al. (US20080312946A1) which discloses location-based technologies to improve a trade show information management. Attendees may benefit from real time, location-specific feedback on trade show activities, aggregated exhibit ratings from other participants.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MUSTAFA IQBAL/Examiner, Art Unit 3683                                                                                                                                                                                                        
/ALAN S MILLER/Primary Examiner, Art Unit 3683